            Case: 1:21-cv-03566 Document #: 1 Filed: 07/02/21 Page 1 of 3 PageID #:1



                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS

STACY ARNS,                                                    )
                                                               )
                Plaintiff,                                     )
                                                               )
       v.                                                      )    Removed from 2021 L 003828
                                                               )
TARGET CORPORATION,                                            )    Jury Demand
                                                               )
                Defendant.                                     )

                                      NOTICE OF REMOVAL

       TARGET CORPORATION, the Defendant in the above entitled cause, seeks removal from the

Circuit Court of Cook County and to the United States District Court, Northern District of Illinois,

Eastern Division and, in support thereof, allege as follows:

       1.       This action was commenced against TARGET CORPORATION, in the Circuit Court of

Cook County, Illinois on 4/12/21. A copy of Plaintiff’s Complaint was served upon Defendant TARGET

CORPORATION on 6/3/21.

       2.       At the time the action was commenced and since then, Plaintiff was and is a citizen of the

State of Illinois and Defendant, TARGET CORPORATION, was and is a corporation organized and

existing under the laws of the State of Minnesota with its principal place of business in Minneapolis,

Minnesota.

       3.       The amount in controversy exceeds $75,000.00 exclusive of interest and costs, as appears

from Plaintiff’s Complaint at Law. (A copy of which is attached hereto and incorporated herein by

reference in this Notice as Exhibit “A”). Plaintiff, STACY ARNS, allegedly suffered severe and

permanent injuries and was, and will be hindered and prevented from attending to her usual duties and

affairs of life and has lost and will lose the value of that time as aforementioned. Further, Plaintiff,

STACY ARNS, allegedly suffered great pain and anguish, both in mind and body and will in the future,

continue to suffer. Plaintiff allegedly further expended and became liable for large sums of money for
            Case: 1:21-cv-03566 Document #: 1 Filed: 07/02/21 Page 2 of 3 PageID #:2



medical care and services while endeavoring to become healed and cured for her injuries. In her

Complaint, Plaintiff has also demanded judgment against Defendant in an amount in excess of the

$50,000.00 jurisdictional limits, plus costs. On 7/1/21, Plaintiff’s counsel informed defense counsel via

email that Plaintiff demanded $300,000.00 in full settlement and provided a list of medical bills totaling

$81,303.28. (Copies of which are attached hereto and incorporated by reference as Exhibit “B”).

       4.       This action is a civil one of which the United States District Courts have original

jurisdiction under 28 USC § 1332.

       5.       Defendant attaches to this notice, copies of all process, pleadings, and orders that have

been served on it. (Copies of which are attached hereto and incorporated by reference as Exhibit “C”).

       WHEREFORE, Defendant, TARGET CORPORATION, prays that this cause be removed to the

United States District Court for the Northern District of Illinois.


                                                               BRYCE DOWNEY & LENKOV LLC

                                                               TARGET CORPORATION

                                                         By:   /s/Christopher M. Puckelwartz
                                                               One of Defendant’s Attorneys

Rich Lenkov, #6231079
Christopher M. Puckelwartz, #6243690
BRYCE DOWNEY & LENKOV LLC
200 North LaSalle Street, Suite 2700
Chicago, IL 60601
P: 312.377.1501
F: 312.377.1502
E: rlenkov@bdlfirm.com
E: cpuckelwartz@bdlfirm.com




                                                     2
         Case: 1:21-cv-03566 Document #: 1 Filed: 07/02/21 Page 3 of 3 PageID #:3



STATE OF ILLINOIS             )
                              )   SS.
COUNTY OF COOK                )


       Christopher M. Puckelwartz, being first duly sworn on oath, deposes and says that:

1. He is one of the attorneys for Defendant in this cause;

2. He has prepared and read the notice of removal filed in this cause and has personal knowledge of
   the facts and matters contained in it; and

3. The facts and allegations contained in the notice of removal are true and correct.



                                                             BRYCE DOWNEY & LENKOV LLC

                                                             TARGET CORPORATION

                                                       By:   /s/Christopher M. Puckelwartz
                                                             One of Defendant’s Attorneys


Rich Lenkov, #6231079
Christopher M. Puckelwartz, #6243690
BRYCE DOWNEY & LENKOV LLC
200 North LaSalle Street, Suite 2700
Chicago, IL 60601
P: 312.377.1501
F: 312.377.1502
E: rlenkov@bdlfirm.com
E: cpuckelwartz@bdlfirm.com




                                                   3
